Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/24/2021.  In the Amendment, Applicant amended claims 1 and 2.     
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-2 are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 12/24/2021 has been acknowledged and has been approved.
 	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Davis et al. (US Patent 61,67393) discloses developing for relational database, object-oriented, and heterogeneous, wherein Leinberg et al. (US PGPUB 2013/0297614) discloses facilitating preservation and retrieval of heterogeneous content includes receiving, with a content management apparatus, a storage request including content and context information associated with the received content, the context information comprising at least metadata and information for one or more user tags, wherein the user tags are customizable and established by an administrator.  However, neither Davis nor Leinberg explicitly discloses the combination of features “increasing subrecords of the non-relational database into the non-relational database file on the optical disk storage media through the data input module of non- relational database, retaining the written field structure information of the corresponding subrecords through the field structure generation module of non-relational database, retaining the index information of the corresponding subrecords through the record index generation module of non-relational database, retaining the position information of the standard storage units of the corresponding subrecords through the storage space allocation module of non-relational database, retaining the recorded space information of the standard storage units through the storage space status module of non-relational database, and retaining the generated database properties data of the corresponding non-relational database through the record linkage module of non-relational database by the non- relational database management system,
determining whether to reach the capacity value of the storage space of the optical disk, if no, repeating the above operation, updating the retained database properties data of the non-relational database, when the capacity of the non-relational database reaches 

This feature in light of other features, when considered as a whole, in the independent claims 1 and 2 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 2. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163